Citation Nr: 1545987	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  14-12 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to November 1992 and from November 2004 to May 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to an initial evaluation in excess of 50 percent for PTSD.  He submitted his claim to VA in September 2011.  At that time he also submitted a VA Form 21-4142 purporting to authorize the release of medical treatment records from a private provider related to his treatment for PTSD.  He provided the name of a doctor, a nurse, and a medical facility but no address.  In December 2011 the Veteran was contacted by VA.  The report of this contact does not make clear if the issue of failure to provide an address for the private medical provider was discussed but it does indicate that the Veteran intended to submit another VA Form 21-4142 for his private physicians.  Nevertheless, it appears no further VA Form 21-4142 was submitted.  Massey v. Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain relevant records of treatment reported by private physicians).  Therefore, remand is necessary to provide the Veteran an opportunity to identify and complete release forms for any healthcare provider who treated the Veteran for PTSD. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify and provide a release form for any provider of medical treatment for his PTSD.  Allow an appropriate time for response.  If a valid medical release form(s) is received, obtain copies of all available treatment records from the identified healthcare provider(s).  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




